Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                        No. 04-16-00533-CV

                                   Oscar Leo QUINTANILLA,
                                            Appellant

                                                  v.

                                     Andrew Bradford WEST,
                                            Appellee

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-06259
                         Honorable David A. Canales, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the trial court’s order denying appellant
Oscar Leo Quintanilla’s motion to dismiss under the Texas Citizens Participation Act is
REVERSED, and the cause is REMANDED to the trial court for further proceedings consistent
with this court’s opinion.

       It is ORDERED that appellant Oscar Leo Quintanilla recover his costs of appeal from
appellee Andrew Bradford West.

       SIGNED April 26, 2017.


                                                   _____________________________
                                                   Rebeca C. Martinez, Justice